Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered May 9, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contentions regarding the court’s instructions to the jury on the presumption of innocence and burden shifting (see, CPL 470.05 [2]; People v Cahill, 220 AD2d 608). In any event, the defendant’s argument is without merit. When viewed as a whole, the court’s charge was proper (see, People v Henderson, 259 AD2d 495; People v Custodio, 243 AD2d 576; People v Cahill, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.